El Juez Asociado Sr. FraNco Soto,
emitió la opinión del tribunal.
Este es nn pleito en donde se solicita la nulidad de un testamento ológrafo, y la nulidad se funda en que contiene disposiciones favorables a un hijo adulterino del testador.
La corte inferior dictó sentencia declarando sin lugar la demanda, y la opinión de la corte resolviendo el caso es como sigue:
“Las partes, representadas por sus abogados respectivos han so-metido este caso para su resolución final, sin celebración de juicio, pues han admitido todos y cada uno de los hechos alegados, y las cuestiones a resolver son puramente de derecho. Vistas las alega-ciones de la demanda enmendada, y de la contestación, así como los casos civiles tramitados ante esta corte, bajo los números 1883, 1895 y 1923, que por virtud de la anterior estipulación se han tenido en cuenta para resolver este pleito;
“Y considerando que la demanda enmendada no puede apreciarse si el importe de los alegados por el testador a Manuel Rivera Díaz es o no mayor que el tercio del total de la herencia, no pudiendo, por tanto, deducirse si el testamento ológrafo de Manuel Rivera Marrero afecta la legítima de su heredera universal declarada por esta corte, Edelmira Rivera Vázquez;
“La corte es de opinión que dicha demanda enmendada no ex-pone hechos suficientes para constituir una causa de acción, y por tanto, dicta sentencia declarando sin lugar dicha demanda, con las costas a los autores.”
Las alegaciones 4a, 5a y 6a de la demanda son de esencial importancia porque ellas constituyen la base para sostener las conclusiones a que debemos llegar en este caso. El texto literal de dichas alegaciones dice así:
*296“4o. Que en siete de julio de mil novecientos diez y ocho, nació también en esta ciudad, un niño, al cual se le puso por nombre Manuel, y fué inscrito en el Registro Civil de San Juan, como hijo natural reconocido de Manuel Rivera y Marrero.
“5o. Que el referido niño Manuel Rivera, aparece ser hijo de ■ Rosa Díaz, casada que fué con Antonio Miranda, cuyo matrimonio fué disuelto por sentencia en caso de divorcio dictada por la Corte .de Distrito del Distrito Judicial de San Juan, el día treinta y uno de mayo de mil novecientos diez y ocho, por la causa de adulterio de la mujer, precisamente con Manuel Rivera y Marrero.
“6o. Que Manuel Rivera y Marrero, falleció bajo el testamento ológrafo que otorgara el día veintiocho de julio del año mil nove-cientos veinte, bajo las sigrüentes disposiciones:
"Deja a su hermana Lina-$75.00
"Deja a su hermano José- 25.00
"Deja a su hermano Jenaro- 200.00
"Deja a su hija Edelmira- 200.00
“Dejando además a ésta una casa en la parada 21, Santuree, y otra en la parada 23 a su hijo Manolín.
“Un dinero que quedó en el cajoncito del escritorio y quinientos dólares que había en la segunda gavetita, que un tal Engracia tiene trabajando, y el billar para Rosa y su hijo Manolín, para que los empleen en una casita.
“Que Engracia tiene $650 y según balance de 29 de junio de 1920, había de utilidades para los dos $1,184.83. (Esta es una so-ciedad para compra y venta de víveres del país, que tenían Engracia Lozada y el testador Manuel Rivera y Marrero) a partir los bene-ficios entre ambos.”
Ni en la alegación 6a que copiamos ni en ninguna otra de la demanda se alega que el testador haya instituido heredero a Manuel Bivera Díaz sin que se pueda presumir que se dé ese carácter al llamarle “hijo” el testador. Más bien se des-prende de la demanda que el testador hizo la distribución de sus bienes en las personas que designa, y entre ellas, no de-signándose a Manuel Bivera Díaz como heredero instituido, la porción que recibe había que considerarla como un legado o donación. Siendo esa la conclusión, debió alegarse que en uno u otro caso aquella porción excedía a la cuota de libre *297disposición para que se declarara inoficiosa o nula en el ex-ceso. Yéase el artículo 807 del Código Civil en relación con la sección 2 de la ley para modificar y derogar los artículos 795, 796, 797, 801, 811, 812, 815, 821, 822, 823 y 824 del Código Civil vigente, aprobada en marzo 9, 1905.
Nuestro Código Civil vigente es claro y preciso en mate-ria de sucesiones. El impone a todo testador la obligación de designar al heredero de un modo que no dé lugar a dudas. No obstante, omitiéndose en alguna forma hacer institution expresa de herederos, hay que presumir que el testador había dejado a la ley que hiciera esa declaración llamando a la su-cesión a los herederos legítimos, pero en todo caso se respeta-rían las demás disposiciones del testador dentro de las limita-ciones que la misma ley determina. Artículo 752 del Código Civil Revisado.
El apelante no hace un señalamiento de errores en su alegato y dudamos que él haya cumplido con las regias de esta Corte Suprema. En el curso de su argumentación úni-camente alega que la corte inferior infringió los artículos 109 y 105 de la Ley de Enjuiciamiento Civil, porque la excepción de falta de causa de acción no fué opuesta por el demandado Rivera Díaz, y siendo ello así, la corte inferior ha debido tener esa excepción por renunciada. No se citan autoridades legales por el apelante, pero es cuestión ya resuelta que la excepción previa de que una demanda no aduce hechos sufi-cientes para determinar una causa de acción, es una alegación que puede hacerse por primera vez ante este Tribunal Supremo, y de la cual puede conocer tanto el tribunal senten-ciador como el de apelación, de su propia iniciativa, aún cuando no haya sido alegada por las partes. Jiménez v. Sucesión Guarch, 11 D. P. R. 69; Ramírez v. Schroder et al., 16 D. P. R. 620. Añade, además, que se infringió por la corte inferior el artículo 699 del Código Civil. Este artículo se re-fiere al deber de una persona que tiene depositado un testa-mento ológrafo de presentarlo a la corte de distrito luego que *298tenga noticia de la muerte del testador, pero en absoluto tiene aplicación ni relación con la cuestión fundamental que en-vuelven las pretensiones de los demandantes en este caso.
La demanda, por tanto, no aduce hechos suficientes para determinar' una causa de acción, y la sentencia de la corte inferior debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutcbison.